       Case 3:21-cv-03013-SI Document 38-4 Filed 08/17/21 Page 1 of 2




 1   GEORGE C. HUTCHINSON (SBN 138735)
     PATRICK L. BLAIR (SBN 201345)
 2   LEGAL SOLUTIONS 2 U
     A Professional Corporation
 3   18201 Von Karman, Ste. 701
     Irvine, California 92616
 4   Telephone: (855) 755-2928
     Facsimile: (855) 755-2928
 5   gchutchinson@legalsolutions2u.com
 6   Attorneys for Defendant:
     BRANDREP, LLC
 7

 8                          UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION
11

12    A1 ON TRACK SLIDING DOOR                          Case No. 3:21-CV-03013-SI
      REPAIR AND INSTALLATION,
13    INC, SYLVIA SCHICK, and                           [PROPOSED] ORDER SETTING
      DEBORAH SCHICK, individually                      ASIDE DEFAULT (FRCP 55(c))
14    and on behalf of all others similarly
      situated,
15

16                             Plaintiffs,              Date: September 24, 2021
                                                        Time: 10:00 a.m.
17                                                      Courtroom: 1
                      vs.                               Judge: Hon. Susan Illston
18
                                                        First Amended Complaint Filed on
19    BRANDREP, LLC, a Delaware                         April 29, 2021
      limited liability company,
20

21
                               Defendant.
22

23
           PROPOSED ORDER SETTING ASIDE DEFAULT (FRCP 55(c))
24

25
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
26
           PLEASE TAKE NOTICE THAT the hearing on defendant Brandrep,
27
     LLC’s motion to vacate default came regularly for hearing on September 24, 2021
28

                            [PROPOSED] ORDER SETTING ASIDE DEFAULT (FRCP 55(c))
                                                    1
       Case 3:21-cv-03013-SI Document 38-4 Filed 08/17/21 Page 2 of 2




 1   at 10:00 a.m. in Courtroom 1 of the above-entitled Court, the Honorable Susan
 2   Illston presiding.
 3         The Court having considered the file herein, the moving papers, oral
 4   argument, and good cause appearing, GRANTED defendant’s motion. Therefore,
 5   the court sets aside the entry of default and gives defendant 10 days to respond to
 6   the first amended complaint.
 7

 8   IT IS SO ORDERED.
 9
               Dated: ________, 2021
10
                                             ___________________________
11
                                             Honorable Susan Illston
12
                                             District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          [PROPOSED] ORDER SETTING ASIDE DEFAULT (FRCP 55(c))
                                                  2
